Case 1:19-cr-00933-ALC Document 34 Filed 08/04/21 Page i1of1

 

USDC SDNY
DOCUMENT ELECTRONICALLY
FILED
DOC#:
UNITED STATES DISTRICT COURT DATE FILED: }- 4-21
SOUTHERN DISTRICT OF NEW YORK
United States of America, Order

-against-

Stephanie Perez, Defendant. (S162 - 0 4) 19-CR-933 (ALC)

 

ANDREW L. CARTER, United States District Judge:

WHEREAS, Stephanie Perez was remanded on August 4, 2021 to the custody of the
Bureau of Prisons; and

WHEREAS, Stephanie Perez suffers from opioid addiction and will likely experience
symptoms of withdrawal;

THEREFORE, it is hereby ORDERED that the Bureau of Prisons provide immediate
medical attention to address her disease of addiction and symptoms of withdrawal.

SO ORDERED.

Dated: August 4 , 2021 J (ae
New York, NY )

ANDREW L. CARTER -
United States District Judge
Southern District of New York

 

 
